Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-9 and 13-15 in the reply filed on 1/31/22 is acknowledged.

Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first flat portion”, “second flat portion” and  “first concave portion” (claimed in claim 2), “third flat portion”, “fourth flat portion” and “second concave portion” (claimed in claim 4), “regions” and “vertical flat surface” (claimed in claim 6), “protrusions” (claimed in claims 7 and 8) and “fourth female threads” and “fourth male screw (claimed in claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 recites “cutting insert, wherein a screw hole in which at least fourth female threads are formed is provided”. The improper language should be corrected.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claim 1 recites “--- and that divides the cartridge into a main body part, a thin material portion---”. What is considered to be “thin”? What dimensions are considered to be “thin”? What are the mets and bounds for the term “thin portion”?
Claim 2 recites “the lower surface has: a first flat portion for contacting a surface of the body; a second flat portion for contacting a surface of the body; and a first concave portion provided between the first flat portion and the second flat portion, is formed by recessing from the first flat portion and the second flat portion”. There is no support in the Specification or Drawings of the “first flat portion”, “second flat portion”, “first concave portion” and the recessing mentioned in the claim. Therefore it is not clear what the claimed subject matter is referring to. For the purpose of this Office Action, Examiner interprets claim as “--- the lower surface has a 
Claim 4 recites “ --- when the cartridge is mounted on the body, the lower surface has: a third flat portion for contacting a surface of the body; a fourth flat portion for contacting a surface of the body; and a second concave portion provided between the third flat portion and the fourth flat portion, is formed by recessing from the third flat portion and the fourth flat portion”. There is no support in the Specification or Drawings of the “third flat portion”, “fourth flat portion”, “second concave portion” and the recessing mentioned 
Claim 6 recites “---the screw hole has a conical surface formed to pass through the axis of the second female threads, and for a head part of the second female threads to contact when the second female threads are at the second position, in one of the regions divided by a vertical flat surface in the lower surface”. One of which of the regions? How are the “regions” and “vertical flat surface” defined?
Claim 7 recites “wherein the screw hole has one or a plurality of protrusions formed in another region divided by the flat surface in order for the head part of the second female threads to contact when the second female threads are at the second position, in another region divided by the flat surface”. The claim is confusing as it speaks of “another region” and “protrusions” which have not been clearly supported or identified. Which protrusion? What are the mets and bounds of the protrusions?
Claim 13 recites “A cartridge that can be mounted on a body of a milling tool and having a holder part for holding a cutting insert, wherein a screw hole in which at least fourth female threads are formed is provided, the fourth male screw that screws into the fourth female threads has a contacting part that contacts when progressing in the axial direction of the fourth female threads; and when mounted on the body of the milling tool, the relative position of the holder part with regard to the body is changed by the 

Claim 6 recites the limitation "the regions".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13 and 15, as best understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Focken et al. (US pub. No. 2001/0051075).


Regarding claim 15, Focken discloses a body on which a plurality of cartridges are mounted (figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4, 9 and 14, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kalokhe (USP 4,428,704).
	Regarding claim 1, Kalokhe discloses a cartridge (14) to be mounted on a body of a tool, the cartridge comprising: an upper surface (U: see below), a lower surface (L), at least a first side surface, a second side surface, and a third side surface joined to the upper surface and the lower surface; and a holder part for holding a cutting insert 

[AltContent: textbox (2nd side surface )][AltContent: arrow][AltContent: textbox (3rd side surface (surface into page opposite of 1st side surface) [img-media_image1.png])][AltContent: arrow][AltContent: textbox (1st side surface (surface facing out of page) [img-media_image1.png])][AltContent: arrow][AltContent: textbox (L)][AltContent: textbox (U)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    302
    548
    media_image2.png
    Greyscale


[AltContent: arrow][AltContent: textbox (1st side surface )][AltContent: textbox (C)][AltContent: arrow][AltContent: textbox (M)][AltContent: textbox (T)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    347
    711
    media_image3.png
    Greyscale




Regarding claim 3, Kalokhe discloses wherein the through hole for the first male screw to pass is open on the lower surface (figures 1 and 2).
 Regarding claim 4, as best understood, Kalokhe discloses wherein the second side surface is connected to the upper surface, the lower surface, and the first side surface; and the third side surface is connected to the upper surface, the lower surface, and the second side surface; and when the cartridge is mounted on the body, the lower surface has a flat portion for contacting a surface of the body (see figure above).
	Regarding claim 9, Kalokhe discloses wherein a second screw hole where the third female threads are formed is provided in the holder part for the third male screw (53) to screw into in order to retain the cutting insert (figures 1 and 2).

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Please note: the 112 issues and drawing objections above have to be resolved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        3/23/22